     Case 3:20-cr-00055-RGJ Document 1 Filed 06/02/20 Page 1 of 6 PageID #: 1

                                                                                                             FILED
                                                                                                     VANESSA L ARMSTRONG, CLERK
 AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                            Jun 02 2020

                                         UNITED STATES DISTRICT COURT                                  U.S. DISTRICT COURT
                                                     for the                                      WESTERN DISTRICT OF KENTUCKY
                                         WESTERN DISTRICT OF KENTUCKY

            UNITED STATES OF AMERICA                                 )
                 v.                                                  )
                                                                     )        Case No. 3:20MJ-392
             TEVIN R. PATTON                                          )
                 Defendant

                                                   CRIMINAL COMPLAINT

        I, Joseph H. Hicks and Orinn J. Ambrose, complainants in this case, state the following is true to the best
of my knowledge and belief.

            On or about the June 1, 2020, in the county of Jefferson in the Western District of Kentucky, the defendant
violated:

                    Code Section                                              Offense Description
            18 U.S.C. Section 922(g)                                 Prohibited person (Felon) in possession of a firearm


            This criminal complaint is based on these facts:
            X              Continued on the attached sheet. See Attached Affidavit



                                                             ____________________________________________
                                                                     Co Complainant’s signature
                                                                     Co-Complainant’s
                                                             Joseph H. Hicks, Special Agent, ATF______________
                                                                     Printed name and title

                                                              __________________________________________
                                                                      Co-Complainant’s signature
                                                               Orinn J. Ambrose, Special Agent, FBI___________
                                                                      Printed name and title

Sworn to by the affiants in accordance with

the requirements of Fed.R.Crim.P. 4.1 and                    ___________________________________________
                                                             ____________________________________
                                                                 _______________________________________
                                                             ___________________________________________
                                                                    Judge’s Signature
41(d)(3) by telephone and email, reliable
                                                             Regina S. Edwards, U.S. Magistrate Judge_________
electronic means, on this before me on                              Printed Name and Title
                                                                                                    JDJ (AUSA initials)

Date: June 2, 2020 _____


City and State: Louisville, Kentucky
   Case 3:20-cr-00055-RGJ Document 1 Filed 06/02/20 Page 2 of 6 PageID #: 2




                AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT


I, Orrin Ambrose, Special Agent, FBI, and Joseph H. Hicks, Special Agent, ATF, (hereinafter

“Affiants”), conducting a joint investigation, being each severally and duly sworn, each for

himself, deposes and says:

    1. We are investigative or law enforcement officers within the meaning of Federal Rule of

        Criminal Procedure 41(a)(2)(C), that is, government agents engaged in enforcing the

        criminal laws and duly authorized by the Attorney General to make arrests.

    2. I, Orinn Ambrose, have been employed as a Special Agent for the FBI since 2014 during

        which time I have been assigned to conduct criminal investigations in the Louisville

        Division, including corporate fraud, wire fraud and money laundering, and counter

        terrorism. In the course of conducting these investigations, I have interviewed and

        debriefed informants, conducted physical surveillance, executed search and arrest

        warrants, conducted mail covers, and analyzed financial and business records. I have also

        spoken with senior Special Agents for assistance and guidance while conducting

        investigations.

   1.   I, Joseph H. Hicks, have been employed by the U.S. Bureau of Alcohol, Tobacco,

        Firearms, & Explosives (ATF) as a Special Agent (SA) since July of 2014. Affiant is

        currently assigned to the Louisville Field Division (LFD). In connection with my official

        ATF duties, I investigate criminal violations of state and federal firearms and narcotics

        trafficking laws, including, but not limited to violations of Title 18, United States Code,

        Sections 922 and 924 and Title 21 United States Code 841 and 846. Affiant has received

        specialized training in the enforcement of laws concerning firearm related offenses as

        found in Title 18 of the United States Code and controlled substances as found in Title 21

                                                 1
Case 3:20-cr-00055-RGJ Document 1 Filed 06/02/20 Page 3 of 6 PageID #: 3




   of the United States Code. Affiant has testified in judicial proceedings and prosecutions

   for violations of federal firearms laws. Affiant also has been involved in various types of

   electronic surveillance, and in the debriefing of defendants, witnesses and informants, as

   well as others who have knowledge of firearms related offenses, the distribution and

   transportation of controlled substances, and of the laundering and concealing of proceeds

   from drug trafficking.


3. Both have been involved in the investigation of this matter, along with other law

   enforcement officers and agents, concerning potential violations of the Gun Control Act,

   Title 18 United States Code, Section 922, namely the unlawful possession of a firearm by

   a prohibited person.

4. We are both familiar with the information contained in this affidavit through personal

   participation in the investigation, review of documents and records, and conversations

   with other law enforcement officers and agents. Because this affidavit is submitted in

   support of application for a criminal complaint and arrest warrant, it does not include

   every fact known concerning this investigation. There is however set forth a statements of

   fact and circumstances sufficient to establish probable cause for the issuance of an arrest

   warrant.

5. Beginning May 28, 2020 through June 1, 2020, downtown Louisville, Kentucky has been

   the scene of civil unrest including protests, some violent protests, and rioting. The city

   is under 9 p.m. curfew and the Kentucky National Guard has been activated to assist

   federal, state, and local law enforcement.




                                            2
Case 3:20-cr-00055-RGJ Document 1 Filed 06/02/20 Page 4 of 6 PageID #: 4




6. On Monday, June 1, 2020, approximately 10:20 p.m. law enforcement conducting

   surveillance in downtown surveillance on the 400 block of South Fourth Street in

   downtown Louisville, Kentucky.

7. During the surveillance, U.S. Secret Service Agent Ralph Gerdes observed an African

   American Male (Man), wearing a white t-shirt and black baseball cap standing on the

   southwest corner of West Liberty and Armory Place. Gerdes observed the man facing

   west toward law enforcement officers, holding a cell phone. A heavyset African American

   female was seen standing directly behind the Man, facing the opposite direction, as though

   she was watching the back of the Man. The positioning appeared to be a position of

   cover. Gerdes observed the man reach into his right pocket several times where a bulge

   was observed. On the second or third time, the Man pulled out a gun.

8. Gerdes called out the presence of a gun to alert the other members of the roof post.

   Gerdes observed the Man point the gun in the air. LMPD officers began deploying teargas

   and flash bangs toward the Man. LMPD utilized a peperball gun and shot the Man several

   times, causing him to run south on Armory Place to a small Kia SUV. Gerdes did not see

   the vehicle but was told it was red in color and had a temp tag.

9. At approximately 10:22 p.m. Det Matt Thomerson initiated at traffic stop on a small 2013

   Red Scion SUV with a temporary tag improperly displayed. The car was traveling

   southbound on South 6th Street. According to the uniform citation, TEVIN R. PATTON,

   was stopped in a vehicle for a traffic violation. This vehicle was identified by a helicopter

   unit as the vehicle the black male wearing a white t-shirt and black hat with a firearm

   firing rounds was in. After having the occupants exited the vehicle, which consisted of

   an adult black female driver, a black male wearing a white t-shirt and black hat and four



                                            3
Case 3:20-cr-00055-RGJ Document 1 Filed 06/02/20 Page 5 of 6 PageID #: 5




   juveniles between the ages of 12 and 15 years of age, Thomerson explained to the female

   driver the reason for the stop and advised the officers were looking for an individual who

   recently fired a weapon, Thomerson received verbal consent from the driver to search the

   vehicle. An assisting Officer searched the vehicle and found a loaded firearm under the

   passenger seat, where TEVIN R. PATTON was sitting. Patton was arrested and listed in

   his property sheet was a black baseball cap.

10. Officers recovered a partially loaded Springfield Armory U.S.A., model: XDs-45, .45

   caliber pistol, serial number: AT145857. In the magazine was four rounds.

11. In an interview with SA Daniel Heath and ATF Agent Sarah Mares, Patton admitted to

   being recently shot by peperballs and knew the caliber of the firearm located under his

   seat in the vehicle. During the interview Patton was wearing a white t-shirt and a black

   baseball cap. He denied possessing the weapon.

12. ATF SA Joseph Hicks, firearms interstate nexus expert, conducted an interstate nexus

   examination of the Springfield Armory U.S.A., model: XDs-45, .45 caliber pistol, serial

   number: AT145857. He determined that the firearm was manufactured by H S Produkt

   in Croatia. Since the firearm was not manufactured in the Commonwealth of Kentucky,

   it had to travel in interstate commerce to arrive in the Commonwealth of Kentucky.


13. Louisville Metro Department of Corrections intake form TEVIN R. PATTON shows an

   address from Memphis, Tennessee.            National Crime Information Center (NCIC)

   information shows that in 2013, TEVIN R. PATTON pleaded guilty to Aggravated

   Burglary, a felony, out of Tennessee, court case number 11 0696811126128. In 2016,

   TEVIN R. PATTON, pleaded guilty to aggravated assault, a felony, out of Tennessee,

   court case number 15 0628915645785. On May 22, 2020, Patton was charged with 4th

                                           4
   Case 3:20-cr-00055-RGJ Document 1 Filed 06/02/20 Page 6 of 6 PageID #: 6




        Degree Domestic Violence and Fleeing or Evading Police, 1st Degree in Jefferson County,

        Kentucky.

    14. Based on the above facts and circumstances, Affiants state that there is probable cause to

        believe that TEVIN R. PATTON has committed violations of Title 18, USC Sections

        922(g)(1), felon in possession of a firearm.

    15. These warrants were telephonic search warrants pursuant to Fed. R. Crim. P. 41(d)(3).



Co-affiants:

                                                       S/Joseph H. Hicks______
                                                       Joseph H. Hicks
                                                       Special Agent, ATF



                                                       S/Orrin J. Ambrose______
                                                       Orrin J. Ambrose
                                                       Special Agent, FBI


Swornn to by the affiants in accordance with the requirements of
Fed.R.Crim.P. 4.1 and 41(d)(3) by telephone and email, reliable electronic
means, on this day, June 2, 2020.

                                                       _______________________
                                                       Regina S. Edwards
                                                       United States Magistrate Judge




                                                5
